MEMORANDUM OPINION
 
No. 04-11-00032-CV
                                                                            
IN RE LIBERTY
MUTUAL FIRE INSURANCE COMPANY
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Phylis J.
Speedlin, Justice 
                     Marialyn
Barnard, Justice
 
Delivered and Filed:  March 16,
2011
 
PETITION FOR WRIT OF MANDAMUS
DENIED
 
            On January 12, 2011, relator filed a petition for writ of
mandamus and an emergency motion for stay.  The court has considered relator’s petition and the response and
reply of the parties and is of the opinion that relator is not entitled to the
relief sought.  Accordingly, the petition for writ of mandamus is
DENIED.  See Tex. R. App. P.
52.8(a).                                                                                                                                      PER
CURIAM
 
 
 




[1] This proceeding arises out of Cause
No. 09-03-11925-ZCV, styled Julian T. Morales v. Liberty Mutual Fire
Insurance Company, pending in the 365th Judicial District Court, Zavala
County, Texas, the Honorable Amado J. Abascal, III, presiding.